             Case 6:18-bk-06821-KSJ                Doc 408-1        Filed 10/15/20         Page 1 of 5


                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION
                                         www.flmb.uscourts.gov

  In Re:

  DON KARL JURAVIN,                                                            Case No. 6:18-bk-06821-KSJ

            Debtor.                                                            Chapter 7
                                               /

             SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
             OR TO PERMIT INSPECTION OF PREMISES IN A BANKRUPTCY CASE
                            (OR ADVERSARY PROCEEDING)

 TO:       WELLS FARGO BANK, N.A.
           c/o Corporation Service Company
           1201 Hays Street
            Tallahassee, FL 32301-2525

     Production: You, or your representatives, must produce at the below specified address on the date and
 time indicated below, the following documents, electronically stored information, or objects, and must permit
 inspection, copying, testing, or sampling of the material:
                                                                 SEE ATTACHED SHEDULE “A”

 PLACE:        SHUTTS & BOWEN LLP                                     DATE AND TIME:
               300 S. Orange Avenue, Suite 1600                       no later than 5:00 p.m. on
               Orlando, Florida 32801                                 October 30, 2020
    Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the
 requesting party may inspect, measure, survey, photograph, test or sample the property or any designated
 object or operation on it.
 PLACE                                                            DATE AND TIME

The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Civ. P. 9016,
are attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person
subject to a subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the
potential consequences of not doing so.
 ISSUING OFFICER SIGNATURE AND TITLE

                                                                             DATE:
 William C. Matthews, Esq.
 Attorney for Bella Collina Property Owner’s Association, Inc.
 ISSUING OFFICER’S NAME, ADDRSS AND PHONE NUMBER

       William C. Matthews, Esq.              SHUTTS & BOWEN LLP                              407-835-6767
       Florida Bar No.: 0112079               300 S. Orange Avenue, Suite 1600                407-425-8316 (fax)
                                              Orlando, Florida 32801                          wmatthews@shutts.com
                                 Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
 inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
 the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
           Case 6:18-bk-06821-KSJ              Doc 408-1       Filed 10/15/20       Page 2 of 5


                                           PROOF OF SERVICE

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
address is:
                       William C. Matthews, Esq.
                       SHUTTS & BOWEN LLP
                       300 S. Orange Avenue, Suite 1600
                       Orlando, Florida 32801

A true and correct copy of the foregoing document will be served or was served in the manner stated
below: (specify):

1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): the foregoing document will
be served by the court via NEF and hyperlink to the document. On (date) _______________, I checked the
CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

   Service information continued on attached page


2. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
(state method for each person or entity served): On (date)   10/ / 2020 , the following persons and/or
entities were served by Federal Express overnight mail service as follows:

                                     WELLS FARGO BANK, N.A.
                                  c/o Corporation Service Company
                                           1201 Hays Street
                                      Tallahassee, FL 32301-2525


                                       DECLARATION OF SERVICE

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


    10/16/2020            William C. Matthews

 Date                      Printed Name                             Signature

ORLDOCS 18124944 1




                                                                                              6:18-bk-06821-KSJ
                                                      2
            Case 6:18-bk-06821-KSJ        Doc 408-1      Filed 10/15/20     Page 3 of 5




                                        SCHEDULE “A”


I.     INSTRUCTIONS AND DEFINITIONS OF TERMS

       A.      Instructions
       Each paragraph below shall operate and be construed independently; and, unless
otherwise indicated, no paragraph limits the scope of any other paragraph.

       The documents produced for inspection shall be produced as they are kept in the usual
course of business or shall be organized and labeled to correspond with the paragraphs set forth
below.

       The party under subpoena should furnish any additional or supplemental documents
subject to this Schedule “A” which are created or discovered after the original production of
documents.

       This Schedule “A” is intended to cover all documents in the possession of the person or
entity under subpoena or subject to its custody or control, including information in the
possession, custody or control of its attorneys, accountants, investigators, experts, employees,
agents and any other persons employed on its behalf, and not merely such information as is
known of its own personal knowledge.

       Whenever appropriate, the singular form of a word should be interpreted in the plural.

       B.      Definitions

        1.      “Document” or “Documents” are used in their broadest sense and include
“documents,” and “other tangible things,” shall mean any medium upon or through which
intelligence or information may be recorded or retrieved, and includes, without limitation, the
original and each copy, regardless of origin and location, of any record, periodical, letter,
memorandum (including any memorandum or report of a meeting or conversation), invoice, bill,
receipt, financial statement, accounting entry, diary, calendar, facsimile, e-mail, telex, telegram,
cable, report, contract, agreement, study, handwritten note, draft, working paper, chart, paper,
print, graph, index, list, tape, sound recording, photograph, microfilm, data sheet or data
processing card, text, e-mail, or any other written, recorded, transcribed, punched, taped, filmed,
or graphic matter, however reproduced, which is in your possession, custody or control (which
shall be deemed to include, without limitation, matters within the possession or custody of your
present or former agents or attorneys) or which was, but is no longer, in your possession, custody
or control.

       2.       “Communication”, or any variant thereof, shall mean any oral or written utterance,
notation, or statement of any nature whatsoever, by and to whomsoever made, including, but not
limited to, face to face meetings, correspondence, conversations, representations, meetings,
conferences, telephone conversations, e-mails, text messages, instant messaging through social
          Case 6:18-bk-06821-KSJ         Doc 408-1      Filed 10/15/20     Page 4 of 5




networks, interviews, dialogues, discussions, statements, interviews, consultations, agreements,
negotiations and other understandings between or among two or more persons or entities.

        3.     “And” as well as “or” each mean “and/or” and shall be construed either
disjunctively or conjunctively as necessary to bring within the scope of this subpoena all
documents which might otherwise be construed to be outside its scope. “All” shall be understood
to include and encompass “any”.

        4.      “Refers and relates to,” “refers to” and "Relating to”, as used herein mean
consisting of, referring to, describing, discussing, constituting, evidencing, containing,
embodying, reflecting, mentioning, identifying, regarding, stating, responding to, relating to,
citing, summarizing, analyzing or bearing any logical or factual connection to, or in any way
pertinent to, the given subject matter.

       5.       As used herein, the singular shall include the plural, the plural shall include the
singular, and the masculine, feminine and neuter shall include each of the other genders.

        6.    The use of a verb in any tense shall be construed as the use of a verb in all other
tenses, whenever necessary to bring within the scope of this subpoena all documents which
might otherwise be construed to be outside its scope.

         7.      “You”, “Your”, “Wells Fargo Bank”, or the “Bank” means the entity this
subpoena is directed to and served upon, as well as anyone acting on its behalf, including but not
limited to its directors, officers, members, employees, agents, assigns, predecessors, successors,
affiliates, representatives, and, unless privileged, attorneys and accountants.

       8.      “Creditor” "BCPOA" or "Association" shall mean the Bella Collina Property
Owner's Association, Inc., its current and former members, managers, officers, directors, agents,
representatives and all other persons acting or purporting to act on behalf of Bella Collina
Property Owner’s Association, Inc.

       9.      “Debtor” shall mean Debtor, Don K. Juravin, a/k/a Don Adi Juravin and any of
his agents, employees, representatives or related companies or entities.

       10.     “Don Juravin” or “Mr. Juravin” refers to the Debtor, Don K. Juravin, a/k/a Don
Adi Juravin.

       11.     “Anna Juravin” or “Mrs. Juravin” refers to the spouse of Don Juravin, Anna
Juravin, who resides at 15118 Pendio Dr., Montverde, FL 34756.




                                                2
           Case 6:18-bk-06821-KSJ         Doc 408-1      Filed 10/15/20     Page 5 of 5




II. DOCUMENTS REQUESTED


        1.      Copies of financial statements including, but not limited to, account statements,
 checking account statements, savings account statements, and any account information showing
 deposits, transfers, or wires for accounts held by the Debtor, Don Juravin, at Wells Fargo Bank
 for the past (8) eight years.

        2.      Copies of financial statements including, but not limited to, account statements,
 checking account statements, savings account statements, and any account information showing
 deposits, transfers, or wires for accounts held by Anna Juravin, at Wells Fargo Bank for the past
 (8) eight years.

        3.     Within the past 5 years, all information related to any transfers into or out of Don
Juravin’s Wells Fargo Bank account(s) that relate to or come from accounts associated with any
variation of “Don Juravin,” “Roco Labs,” “Must Cure Obesity,” “Juravin, Inc.,” “United Medical
Group, Inc.” or “Holy Land Ministries.”

       4.      Within the past 5 years, all information related to any transfers into or out of Don
Juravin’s Wells Fargo Bank account(s) that come from foreign banks or accounts outside the
United States including, but not limited to, accounts from Israel.

        5.     Within the past 5 years, all information related to any transfers into or out of Anna
Juravin’s Wells Fargo Bank account(s) that relate to or come from accounts associated with any
variation of “Don Juravin,” “Roco Labs,” “Must Cure Obesity,” “Juravin, Inc.,” “United Medical
Group, Inc.” or “Holy Land Ministries.”

       6.      Within the past 5 years, all information related to any transfers into or out of Anna
Juravin’s Wells Fargo Bank account(s) that come from foreign banks or accounts outside the
United States including, but not limited to, accounts from Israel.




ORLDOCS 18124960 1




                                                 3
